Filed 6/21/13 P.v. Brooks CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C072772

         v.                                                                       (Super. Ct. No. 12F7059)

MICHAEL RONALD BROOKS,

                   Defendant and Appellant.




         Appointed counsel for defendant Michael Ronald Brooks asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436 (Wende).) We will correct a clerical error in the abstract
of judgment, but we find no other arguable error that would result in a disposition more
favorable to defendant. We will affirm the judgment.




                                                             1
                                               I
        According to the stipulated factual basis for defendant’s plea, officers responded
to an assault at the home of defendant’s father. The father told officers that defendant
threw him to the floor and stabbed him in the ear with a kitchen knife. Defendant
admitted assaulting his father.
        In exchange for a stipulated term of four years in state prison and the dismissal of
an alleged prior strike conviction, defendant pleaded no contest to assault with a deadly
weapon (a knife) and admitted serving a prior prison term. The trial court sentenced
defendant to the stipulated four-year prison term (the middle term of three years for the
assault plus one year for the prior prison term), awarded 56 days of presentence custody
credit (28 actual days and 28 conduct days), and imposed various fines and fees.
        As part of his plea, defendant also admitted two petitions for violation of probation
in a different case. The trial court revoked probation and imposed a concurrent 180-day
term.
                                              II
        Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
        Defendant filed a letter described as a supplemental brief, but it does not assert
any contentions. It simply directs us to review his case and all documents. It also
informs us that defendant is asking his attorney to file a Wende brief.
        Nonetheless, we have identified a clerical error in the abstract of judgment. The
abstract of judgment misspells defendant’s name as “Michale.” The trial court has a duty
to ensure a correct abstract is prepared; accordingly, a corrected abstract, with the correct
spelling of defendant’s name, must be prepared. (See People v. Mitchell (2001) 26
Cal.4th 181, 185; People v. Zackery (2007) 147 Cal.App.4th 380, 385-389.)

                                              2
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract of judgment with the correct spelling of defendant’s name, and to forward the
corrected abstract of judgment to the California Department of Corrections and
Rehabilitation.


                                                           MAURO             , Acting P. J.


We concur:


                  MURRAY                   , J.


                  DUARTE                  , J.




                                              3